DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-12 as originally filed on 03/24/2019 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed components must be shown or the features canceled from the claims:
a.	the “controllable heating element” recited in claim 1; 
b.	the “solar panel” recited in claim 6; 
c.	the “sensor” recited in claim 7; and 
d.	the frame comprising a “user interface display” recited in claims 8 & 9.
No new matter should be entered.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:   
Reference character “100” recited in, e.g., ¶’s [0016], [0018], & [0080] of the published application [U.S. 2019/0290478] does not appear in the drawings.


5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “114,” shown in FIG. 2, does not appear in the description. 

6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 1, 3-5, 7, 9, 11, & 12 are objected to because of the following informalities:  
	a.	Claim 1 recites “the controllable heating element” in line 3, and “the heating element” in line 6.  Claims 3-5 then recite “the controllable heating element,” while claims 7 & 9 recite “the heating element.”  Applicant should select and utilize consistent terminology for the heating element in independent claim 1, as well as in the claims that depend therefrom. 
b.	In claim 7, line 2, the recitation of “further comprises a sensor to sensing a temperature” should instead recite --further comprises a sensor for sensing a temperature-- for grammatical reasons.  
c.	In claim 11, line 2, the recitation of “the frame further comprises a controller with wireless signal transceiver” should instead recite --the frame further comprises a controller with a wireless signal transceiver--. 
d.	In claim 12, line 2, the recitation of “the frame further comprises a controller with wireless signal transceiver” should instead recite --the frame further comprises a controller with a wireless signal transceiver--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 7 & 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 7 recites the limitation “the controller” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 10 recites the limitation “the frame further comprises a controller with wireless signal transceiver to wireless control parameters” in lines 2-3.  This recitation renders the claim indefinite at least because it is grammatically unclear.  As such, the metes and bounds of the claim are not clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 3, 4, 7, & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0266035 to Kuo (“Kuo”) in view of U.S. Patent Application Publication No. 2012/0323064 to Kim ("Kim”).
15.	Regarding claim 1, Kuo teaches an apparatus for applying medication to eyes comprising: 
a frame [the body of eye mask (100) which holds the constituent components in place - ¶’s [0024]-[0026]; FIG. 1] for securely holding a medication pad [microfiber cloth (118) - ¶’s [0024], [0028], [0030]; FIG. 1] to eyes [e.g., ¶[0028]] wherein the frame further includes a controllable heating element [heater and temperature sensor (104) - ¶[0024]; FIG. 1] for heating the medication pad [e.g., ¶[0028]]; and 
the medication pad further comprises a moisturized compartment [as broadly as claimed, the body of microfiber cloth (118) comprises a “moisturized compartment” in that it retains moisture and other elements - see, e.g., ¶[0028] (“the microfiber cloth 118 can be any medium that is capable of retaining moisture such as a sponge, cotton absorbent material, bath towel”), and ¶[0030] (“the microfiber cloth 118 can be infused with essential oils such as mint, eucalyptus, lavender, peppermint, or other”)]… for generating and applying a medication steam [the moisturized microfiber cloth is capable of generating steam when heated] to the eyes when the heating element [(104)] is controlled to apply heat to the medication pad [see ¶[0028] (“Accordingly, moistened microfiber cloth 118 along with heat from the heater and temperature sensor 104 affords enhanced relaxing, healing, enjoyable, warmth sensation to the user. Heat moisture treatment applied around the eyes of the user can relieve sore, dry eyes, stress, and migraine headaches. Heat moisture treatment applied to other parts of the user body can relieve aches, pains, enhance blood flow, and therapeutic effects”); see also ¶’s [0030], [0043]].	MOISTURIZED EXTRACTS OF HERBAL MEDICATION
Kuo teaches that the medication pad [microfiber cloth (118)] may further comprise essential oils “in collaboration with the heat therapy to achieve a synergistic enhanced effect from the therapeutic eye mask” [see ¶[0030]], that the medication pad [microfiber cloth (118)] along with heat from the heater and temperature sensor (104) affords enhanced relaxing, healing, enjoyable, warmth sensation to the user, and that heat moisture treatment applied around the eyes of the user can relieve sore, dry eyes, stress, and migraine headaches [see ¶[0028]].
Kuo does not, however, explicitly teach that the moisturized compartment of the medication pad [(118)]: 
contains moisturized extracts of herbal medication.
	Kim, in a similar field of endeavor, teaches a face support that has a built-in drug carrier containing medicinal ingredients useful for protecting the eyes from diseases and relieving eye fatigue [Abstract].  
More particularly, Kim teaches that the support comprises a main body and a drug carrier (20) installed inside the main body [¶[0027]], with the drug carrier covering the eyes and the face around the eyes [¶[0030]].  The drug carrier (20) comprises a substrate (21) and a medicinal herb layer (22) mounted on the substrate [¶[0034]].  The medicinal herb layer (22) contains medicinal ingredients that may be prepared by pulverizing or extracting at least one medicinal herb selected from among a variety of different medicinal herbs [¶[0045]; see also ¶[0011]].  Kim teaches that the face support is convenient to use and is excellent in relieving fatigue and reducing wrinkles around the eyes since the medicinal ingredients for relieving eye fatigue and protecting the eyes from diseases directly penetrate through the skin or a mucosa [e.g., ¶[0014]].
Given that Kuo is already concerned with introducing elements into the medication pad [microfiber cloth (118)] to be used in collaboration with the heat therapy to achieve a synergistic enhanced effect from the therapeutic eye mask [¶[0030]], and that the heat moisture treatment applied around the eyes of the user can be used for various therapeutic effects including relieving sore, dry eyes, stress, and migraine headaches [¶[0028]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuo such that the moisturized compartment of the medication pad [(118)] contain moisturized extracts of herbal medication, such as any one or more of the numerous ingredients included in the medicinal herb layer of Kim [such extracts would be “moisturized” when added to the moisturized microfiber cloth (118) of Kuo] so as to provide any one or more of the benefits/advantages of Kim such as, e.g., helping to relieve eye fatigue, since such a modification would further Kuo’s explicit goal/intent of achieving a synergistic enhanced effect (in addition to therapeutic warmth) from use of the therapeutic eye mask.
16.	Regarding claim 3, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kuo further teaches wherein the frame further comprises a battery [battery (112) - ¶’s [0032], [0034]; FIG. 2] controlled by a controller [controller (108) - ¶[0034]; FIG. 2] to provide power to the controllable heating element [(104)] for heating the medication pad [(118)] [see ¶[0035] (“thermal controller 108 issues a temperature signal to cause the heater and temperature sensor 104 to operate and begin heating by connecting the electrical power supply 112, 114 to the heating and temperature sensor 104”)].
17.	Regarding claim 4, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kuo further teaches wherein the frame further comprises a… battery [battery (112) - ¶’s [0032], [0034]; FIG. 2] controlled by a controller [controller (108) - ¶[0034]; FIG. 2] to provide power to the controllable heating element [(104)] for heating the medication pad [(118)] [see ¶[0035] (“thermal controller 108 issues a temperature signal to cause the heater and temperature sensor 104 to operate and begin heating by connecting the electrical power supply 112, 114 to the heating and temperature sensor 104”)].
Kuo does not explicitly teach that the battery (112) is a rechargeable battery.
	Kim, however, further teaches that the face support includes a rechargeable battery (40) [see Kim, ¶’s [0028], [0059]-[0061]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kuo and Kim such that the battery (112) of Kuo comprises a rechargeable battery, as taught by Kim, so as to provide the benefit/advantage of not having to continually replace the battery with a new battery every time the battery charge is depleted.  Still further, such a modification amounts merely to the substitution of one known battery type for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
18.	Regarding claim 7, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kuo further teaches wherein the frame further comprises a sensor to sensing a temperature applied to the medication pad [¶[0036] (“heater and temperature sensor 104 instantaneously and/or constantly detect the temperature of the eye mask 100”)] and for sending a signal to the controller to turn off the heating element when a preset temperature is reached [see ¶’s [0016] & [0036] regarding control based on temperature set by user]. 19.	Regarding claim 10, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], Kuo further teaches that the frame further comprises a controller [Bluetooth thermal controller (108) - ¶’s [0024], [0034]; FIG. 2] with wireless signal transceiver [controller (108) transmits signals to, and receives signals from, temperature and duration controller (120) which can be a smart phone running an App to control the eye mask - ¶[0024]; FIG. 2] to wireless control parameters to control the apparatus [see also ¶’s [0016], [0024], [0034]-[0036], [0038]; FIG. 2].20.	Regarding claim 11, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kuo further teaches that the frame further comprises a controller [Bluetooth thermal controller (108) - ¶’s [0024], [0034]; FIG. 2] with wireless signal transceiver [controller (108) transmits signals to, and receives signals from, temperature and duration controller (120) which can be a smart phone running an App to control the eye mask - ¶[0024]; FIG. 2] to communicate with a cellular phone [smart phone - ¶[0024]] to receive wireless control parameters to control the apparatus [see also ¶’s [0016], [0024], [0034]-[0036], [0038]; FIG. 2].21.	Regarding claim 12, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kuo further teaches that the frame further comprises a controller [Bluetooth thermal controller (108) - ¶’s [0024], [0034]; FIG. 2] with wireless signal transceiver [controller (108) transmits signals to, and receives signals from, temperature and duration controller (120) which can be a smart phone running an App to control the eye mask - ¶[0024]; FIG. 2] to communicate with a cellular phone [smart phone - ¶[0024]] to transmit and display operation conditions of the apparatus on the cellular phone [see also ¶’s [0016], [0024], [0034]-[0036], [0038]; FIG. 2].
22.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kim, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0093106 to Binner et al. ("Binner").
23.	Regarding claim 2, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Kim further teaches that the extracts of herbal medication further comprises extracts of chrysanthemum [Kim, ¶’s [0011], [0045], [0046]], the combination of Kuo and Kim does not teach: 
wherein the extracts of herbal medication further comprises extracts of goji berry.
	Binner, in a similar field of endeavor, teaches an electrically-powered patch for application of benefit agents to a user [¶[0001]], and further teaches that a benefit or benefitting agent means an ingredient or material that provides a benefit, e.g., improves, relieves, reduces, or treats symptoms or conditions of the skin, ether cosmetic or therapeutic, and additionally that such substances may be any of a variety of compositions, including, without limitation 
goji berry (Lycium barbarum) [see ¶[0095]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kuo and Kim such that the extracts of herbal medication further comprises extracts of goji berry, in addition to chrysanthemum, since such a modification amounts merely to use of a known ingredient (for providing a therapeutic benefit) that would further Kuo’s explicit goal/intent of achieving a synergistic enhanced effect (in addition to therapeutic warmth) from use of the therapeutic eye mask.

24.	Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kim, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0324719 to Badmus et al. ("Badmus").
25.	Regarding claims 5 & 6, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Kuo further teaches wherein the frame further comprises a… battery [battery (112) - ¶’s [0032], [0034]; FIG. 2] that is… controlled by a controller [controller (108) - ¶[0034]; FIG. 2] to provide power to the controllable heating element [(104)] for heating the medication pad [(118)] [see ¶[0035] (“thermal controller 108 issues a temperature signal to cause the heater and temperature sensor 104 to operate and begin heating by connecting the electrical power supply 112, 114 to the heating and temperature sensor 104”)].
Kim further teaches that the face support includes a rechargeable battery (40) [see Kim, ¶’s [0028], [0059]-[0061]].
The combination of Kuo and Kim does not, however, teach:	that the battery is a rechargeable battery that is rechargeable by solar power [claims 5 & 6]; nor;
the frame further comprises a solar panel for absorbing solar energy to charge the rechargeable battery [claim 6].
Badmus, in a similar field of endeavor, teaches a portable compress device in which a region of skin is subjected to thermal energy and/or moisture to treat skin [¶[0019].  Badmus further teaches that the device may be powered by a power source that may include a solar or other renewable energy source, and that, according to one example, a solar panel may be integral with the portable compress device [see ¶[0030]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kuo and Kim such that the battery is a rechargeable battery that is rechargeable by solar power and that the frame further comprises a solar panel for absorbing solar energy to charge the rechargeable battery, since such a modification amounts merely to the substitution of one known power supply/charging configuration for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

26.	Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kim, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0222192 to Carey et al. ("Carey").
27.	Regarding claims 8 & 9, the combination of Kuo and Kim teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kuo and Kim does not, however, teach:
wherein the frame further comprises a controller with a user interface display for allowing a user to enter control parameters to control the apparatus [claim 8], and to control the heating element [claim 9].
Carey, in a similar field of endeavor, teaches an eye mask with an internal heating mechanism worn over the eye and sinus regions of the wearer [Abstract].  Carey teaches that a control enclosure (20) may have controls for setting a temperature of the heat to be directed to the face of the wearer, and that setting of temperature may be accomplished using any variety of structures including, e.g., a touch screen [see ¶[0022]].  Carey further teaches that the controls (described with respect to the control enclosure) can also be located on an external surface of the eye mask (10) itself [see ¶[0017]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kuo and Kim such that the frame further comprises a controller with a user interface display [a touch screen is a user interface display] for allowing a user to enter control parameters to control the apparatus, and to control the heating element [controls for setting a temperature of the heat to be directed to the face of the wearer are used to control the heating element and the apparatus (the heating element is a part of the apparatus)], since such a modification amounts merely to the substitution of one known user interface for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794